Citation Nr: 0904100	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-06 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
10 percent for limitation of motion of the right wrist. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for weakened right hand grip. 


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel
 

INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that granted service connection for 
residuals of a right wrist and hand injury, specifically, 
limitation of motion of the wrist.  In November 2007, the RO 
granted a separate 10 percent rating for weakened right hand 
grip. 


FINDING OF FACT

1.  The veteran's right hand disability is manifested by 
limitation of motion of the wrist without ankylosis.  He is 
able to fully oppose the fingers and abduct the thumb, and 
has range of motion of the metacarpophalangeal joints from 0 
to 90 degrees, range of motion of the proximal 
interphalangeal joints from 0 to 110 degrees, and range of 
motion of the distal (terminal) interphalangeal joints from 0 
to 70 degrees.  

2.  The veteran is able to close the right hand, although his 
grip strength is reduced.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for limitation of motion of the right wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 
4.63, 4.71a, Diagnostic Codes (DCs) 5010-5215 (2008).

2.  The criteria for a disability rating in excess of 10 
percent for weakened hand grip on the right have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 
4.71a, Diagnostic Codes (DCs) 5010-5308 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the wrist is 
considered a major joint.  38 C.F.R. § 4.45 (2008).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each group of minor joints so 
affected.  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  DC 
5010, traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

For VA purposes, normal dorsiflexion of the wrist is from 0 
to 70 degrees, and normal palmar flexion is from 0 to 80 
degrees.  Normal ulnar deviation of the wrist is from 0 to 45 
degrees, and normal radial deviation is from 0 to 20 degrees.  
38 C.F.R. § 4.71, Plate I (2008).

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is 
affected.  38 C.F.R. § 4.71a, DCs 5213 through 5230.  In this 
case, the evidence shows that the veteran is right-handed, 
and thus the ratings for the major, or dominant, hand apply.

Service treatment records show that the veteran injured his 
right thumb, index, and middle fingers when he had a misfire 
from an M-60.  The veteran is currently in receipt of 10 
percent disability rating for a right hand disability under 
DC 5215-5010 for limitation of motion of the wrist.  In 
addition, he is in receipt of a 10 percent disability rating 
for right hand grip weakness under DC 5399-5308.  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2008).  Diagnostic Code 5215 pertains to limitation of 
motion of the wrist.  38 C.F.R. § 4.71a, DC 5215.  Diagnostic 
code 5010 pertains to arthritis due to trauma.  38 C.F.R. 
§ 4.71a, DC 5010.  DC 5399 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.73.  Diagnostic code 5308 pertains to 
injuries to Muscle Group VIII.  

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 
(limitation of flexion of the forearm), 5207 (limitation of 
extension of the forearm), 5209 (other impairment of the 
elbow, flail joint fracture), 5210 (nonunion of the radius 
and ulna, with flail joint), 5211 (impairment of the ulna), 
5212 (impairment of the radius), 5213 (impairment of 
supination and pronation), 5214 (ankylosis of the wrist), 
5216-5227 (ankylosis of the fingers), and the diagnostic 
criteria pertaining to impairment of the nerves are not 
applicable in this instance, as the medical evidence does not 
show that the veteran has any of these conditions.

VA clinical records dated from January 2004 to March 2006 
reveal complaints of right wrist pain.  On physical 
examination in April 2004, January 2005, and May 2005, the 
veteran complained of stiffness, pain, and weakness in his 
right wrist due to an injury in Vietnam.  Specific ranges of 
motion of his right wrist, however, were not recorded.  
During this time period he did not take medication for any 
condition of the right wrist.  

In September 2005, the veteran reported mild right wrist pain 
that had been gradually worsening over the past 10 years.  He 
reported that his right wrist hurt after repeated use and 
would sometimes swell minimally.  There was less pain in the 
morning, but at times he would experience stiffness in the 
wrist that would last for one hour.  He denied any pain in 
his fingers, but noted that he dropped things from time to 
time.  The veteran had a range of motion of the right wrist 
from 0-20 degrees flexion, and from 0-20 degrees 
dorsiflexion.  Radial deviation was 0-10 degrees and ulnar 
deviation was 0-5 degrees.  There was no swelling, heat, or 
erythema.  The results of a June 2005 MRI were examined, and 
it was determined that the lunate bone of the right wrist was 
collapsed, with low signal within.  Subchondral cysts were 
seen throughout the carpal bones.  The carpal bones had 
marked degenerative changes suggesting possible seronegative 
spondyloarthropathy or rheumatoid arthropathy.  There were 
symptoms consistent with long-standing Kienbock's disease, as 
well as relatively severe secondary osteoarthritis of the 
radiocarpal joint.  Weakness in the right wrist was found to 
be likely peripheral in nature due to the injury in service, 
with some mild atrophy due to the long history of the 
condition.  

In February 2006 the veteran was evaluated for nerve damage 
of the right wrist.  At that time, he denied numbness, 
atrophy, or weakness in the right hand.  Range of motion was 
limited.  Right wrist extension strength was 3+/5.  
Interossei muscle strength was 4/5. Grip strength was 4-/5.  
Sensation and bulk of the wrist was normal, with full 
strength.  Nerve conductions showed the right median, ulnar, 
and radial sensory responses were normal.  An 
electromyography showed a normal study, with no evidence of 
right median, ulnar, or radial neuropathy. 

On VA examination in July 2006, the veteran reported 
experiencing weakness, stiffness in the morning, swelling 
with over usage, difficulty gripping and holding objects for 
a prolonged period of time, locking, lack of mobility, and 
fatigability.  He described the pain as constant and aching 
in nature.  The pain was elicited by physical activity and 
was relieved with rest.  He had not been treated for the 
condition, and stated that it was not incapacitating.  Range 
of motion was limited to 0-35 degree dorsiflexion and 0-50 
palmar flexion.  Radial deviation was 0-5 degrees and ulnar 
deviation was 0-10 degrees.  Pain was noted to occur beyond 
these ranges of motion.  After repetitive use, joint function 
was limited due to pain, weakness, and lack of endurance.  
Joint function was not additionally limited by fatigue or 
incoordination.  The veteran had difficulty tying his 
shoelaces, but was able to fasten buttons and pick up a piece 
of paper and tear it.  He had full extension of all fingers.  
He was able to close the right hand and oppose the thumb to 
all fingertips of the right hand.  The right wrist had some 
tenderness.  The veteran described the pain on use as aching, 
sharp, and cramping in nature.  The veteran's right hand grip 
was determined to be reduced.  X-ray examination of the right 
hand was within normal limits.  X-ray examination of the 
right wrist showed sclerosis and collapse of the lunar bone.  
The diagnosis was avascular sclerosis of the right wrist 
lunate with scar, with subjective factors of wrist pain.  The 
examiner found that he could not state a diagnosis for a 
secondary right hand condition, as there was no pathology in 
which to render an opinion.

Turning first to the diagnostic criteria pertaining to 
arthritic limitation of motion under Diagnostic Code 5215, 
the Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for the right hand.  Ten percent is 
the maximum schedular evaluation under Diagnostic Code 5215.  
38 C.F.R. § 4.71a.

A 10 percent rating is the maximum schedular rating under the 
regulations for limitation of motion of the wrist absent 
ankylosis, which has not been demonstrated in this case.  For 
example, the July 2006 VA examination report shows range of 
motion, albeit limited, of the right wrist.  Where the 
veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, 38 C.F.R. §§ 4.40 and 4.45 are 
not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-
85 (1997).  

The Board also finds that the veteran is not entitled to 
increased ratings under the diagnostic criteria pertaining to 
impairment of Muscle Group VIII.  Diagnostic Code 5308 
provides for a 10 percent rating for a moderate impairment of 
the muscles involved in extension of the wrist, fingers, and 
thumb, and abduction of the thumb.  A 20 percent rating is 
warranted for moderately severe impairment of the muscles 
involved in extension of the wrist, fingers, and thumb, and 
abduction of the thumb.  "Moderately severe" impairment 
requires:

(i) Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  (ii) History 
and complaint.  Service department record 
or other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

38 C.F.R. § 4.56.

After reviewing the record, the Board finds that the evidence 
shows that the residuals of the veteran's right hand injury 
are no more than moderate.  They are shown to be inconsistent 
with the criteria associated with an evaluation of moderately 
severe and, thus, do not warrant an increase to a 20 percent 
rating.  

Specifically, service treatment records do not show prolonged 
hospitalization or debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring for the 
injury to the right hand.  The one pertinent service 
treatment record simply says "cleaned up."  In addition, 
the medical evidence shows there was no loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  The February 2006 medical record 
noted that bulk of the wrist was normal, with full strength, 
and the veteran denied atrophy.  

Here, VA examination demonstrated that the veteran 
experienced weakness in his right hand grip, with evidence of 
reduction of right hand strength due to the right wrist 
injury.  The veteran had difficulty tying his shoelaces, but 
could pick up paper from the ground and tear it in half.  
While the assessment was weakness of the right hand grip, the 
examination did not show evidence of palpation or loss of 
deep fascia, muscle substance, nor does the evidence show an 
inability to keep up with a work requirement due to muscle 
weakness.  The veteran was found to be able to oppose all 
fingers to the thumbs, and to fully close both hands with a 
normal grip strength.  Additionally, there was no visible 
disuse muscle atrophy of the intrinsic muscles of the right 
hand, as would be seen if he were not able to close the hand.  
Accordingly, the veteran cannot be found to have a moderately 
severe disability of the muscles involved in extension of the 
wrist, fingers, and thumb, and abduction of the thumb, and DC 
5308 cannot serve as a basis for an increased rating.

Other applicable diagnostic codes include DCs 5228, 5229, and 
5230, which pertain to limitation of motion of the wrist and 
fingers.  Additionally, in all wrist injuries, multiple 
impaired finger movements due to tendon tie-up, or muscle or 
nerve injury are to be separately rated and combined, not to 
exceed the rating for loss of use of the hand.  38 C.F.R. 
§ 4.71a, DCs 5205-5213, Note.

Turning to whether the veteran is entitled to an increased 
rating for limitation of motion of the individual digits, the 
Board finds that he is not.  Under DC 5228, which pertains to 
limitation of motion of the thumb, evidence of a gap of less 
than one inch (2.5 centimeters) between the thumb pad and the 
fingers of the major hand, with the thumb attempting to 
oppose the fingers, warrants a noncompensable disability 
evaluation.  Evidence of a gap of one to two inches (2.5 to 
5.1 centimeters) between the thumb pad and the fingers on the 
major hand, with the thumb attempting to oppose the fingers, 
warrants a 10 percent disability rating. Evidence of a gap of 
more than two inches (5.1 centimeters) between the thumb pad 
and the fingers on the major hand, with the thumb attempting 
to oppose the fingers, warrants a maximum 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5228.  On VA examination 
in July 2006, the veteran was found to be able to fully 
oppose the fingers and thumb of his right hand.  Accordingly, 
he is not entitled to an increased rating under DC 5228.  

Where there is limitation of motion of the long finger (DC 
5229) of the dominant hand with a gap of less than one inch 
(2.5 centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension is limited by no more than 30 
degrees, a noncompensable rating is warranted.  With a gap of 
one inch (2.5 centimeters) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible; or with extension limited by 
more than 30 degrees, a 10 percent rating is warranted.  Any 
limitation of motion of the little finger (DC 5230) warrants 
a noncompensable rating.  38 C.F.R. § 4.71a.

On VA examination in July 2006, the veteran had range of 
motion of the metacarpophalangeal joint from 0 to 90 degrees, 
range of motion of the proximal interphalangeal joint from 0 
to 110 degrees, and range of motion of the distal (terminal) 
interphalangeal joint from 0 to 70 degrees.  These ranges of 
motion do not warrant a compensable rating under either DC 
5229.  38 C.F.R. § 4.71a, DC 5229.  Accordingly, the veteran 
is not entitled to an increased rating under Diagnostic Codes 
5229 or 5230 either.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right wrist and hand disability does not 
warrant higher ratings.  The Board has considered whether 
higher ratings might be warranted for any period of time 
during the pendency of this appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).  However, the weight of the credible 
evidence demonstrates that for the period under review, the 
veteran's right wrist and hand disability has not warranted a 
rating higher than 10 percent for limitation of motion of the 
wrist and a separate 10 percent for the right hand weakness.  
As the preponderance of the evidence is against the claims 
for higher ratings, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
record does not show that the veteran has been hospitalized 
for problems with his right hand and there is nothing in the 
record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.  

The veteran contends that his wrist prevents him from 
employment and he is at the maximum schedular evaluation for 
limitation of motion of the wrist.  See veteran's statement 
dated in January 2007.  However, the medical evidence, 
including a May 2007 VA examination report, demonstrates that 
the veteran's problems with employment are a result of his 
psychiatric disorder, not his right hand disorder.  The May 
2007 examiner concluded that due to his psychiatric 
disability, the veteran "is unable to establish and maintain 
effective work/social relationships".

Duties to Notify and Assist the Appellant

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
treatment records, and he was afforded two VA examinations in 
2003 and 2006.  The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 




ORDER

An higher initial disability rating, in excess of 10 percent, 
for limitation of motion of the right wrist, is denied. 

A higher initial disability rating, in excess of 10 percent, 
for weakened right hand grip, is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


